Citation Nr: 1411662	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostate hypertrophy (BPH), to include as due to exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from April 1969 to April 1971, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim was remanded by the Board in April 2012 for evidentiary development.  All actions required by the Board's remand have been accomplished, and the case is ripe for appellate review.  

The Veteran's entire claims folder, to include the portion contained electronically, was reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran currently experiences BPH that is age-related and developed many years after service separation; the evidence of record does not support a finding of a causal link between the Veteran's current BPH and any incident of active service, to include his conceded exposure to herbicides in Vietnam.  

2.  The Veteran's BPH is not among the disorders subject to presumptive service connection as due to exposure to herbicide agents in Vietnam.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA) notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded several VA examinations which address his contentions, and the most recent opinion is adequate to resolve the contended issue.  There is no indication of any additional relevant evidence that has not been obtained, and here is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with BPH.  Such a disorder is not listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, a nexus to service must be established by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  BPH is not among those disorders subject to the presumption.  Id.  

Analysis

The Veteran has been diagnosed with benign prostate hypertrophy (BPH), and, historically, has been assessed with prostatitis.  He contends that he initially had symptoms of a prostate disorder in service and alleges that these symptoms were, potentially, due to exposure to herbicides during his time in Vietnam.

The Veteran's service treatment records do contain an incident of prostate treatment.  Specifically, it was noted in March 1971 that the Veteran had experienced a prostate infection approximately eight months prior.  The Veteran served in combat (awarded the Combat Infantryman's Badge (CIB)), and thus his allegation of being treated for prostate symptoms prior to March 1971, while not specifically documented in the service treatment records, are conceded as having occurred.  

Regarding a current diagnosis, the Veteran was assessed as experiencing BPH in February 2007, and he was afforded a VA examination to address the current nature and etiology of his prostate disorder in November 2007.  The associated report of this examination noted that the Veteran had BPH, and that there was no acute prostatitis.  The Veteran's private doctor, Dr. C., has described "chronic prostatitis" as part of the disability picture; however, this was prior to when a claim was filed for service connection.  The November 2007 VA examiner determined that there was no causal relationship between a current prostate disorder and service; however, the Board was not satisfied that all private medical records had been fully contemplated by the examiner, and it was also unsatisfied with the probative value of the opinion (it did not contain a sufficient rationale).  Accordingly, the claim was remanded so that additional private records could be obtained, and so that a new, comprehensive VA examination addressing etiology could be afforded.  

The RO was able to obtain all available outstanding records for two of the physicians identified in the Board's April 2012 remand order.  Dr. S., a clinician that the Veteran had alleged seeing for his prostate problems, responded that the Veteran was not a patient of his.  In light of this, the RO added a formal finding of unavailability of these alleged records in October 2012.  Records from Dr. C., dated in 2012, show continuing treatment for BPH, and there is no assessment of prostatitis (chronic or acute).  The Veteran's private physician did note that the BPH is productive of an "obstructive flow."  

Regarding the new examination, the Veteran was given a VA genitourinary examination in May 2012.  As to the nature of the current disorder, the examiner explained that there was a diagnosis of chronic prostatitis with BPH in March 1998; however, the "[urinary analysis] was negative and [there were] rare white cells in prostatic secretions."  The Veteran was, during that episode "placed on Flomax and not on any antibiotics," and in subsequent treatment occurring in November 1998, the Veteran only had BPH.  The examiner further noted that in August 1999, September 2001, October 2002, October 2003, September 2005, and March 2007, the diagnosis was "BPH only."  In conclusion, the examiner noted that the Veteran has not had a diagnosis of prostatitis or treatment for such a condition in "all these years," and BPH was the sole current diagnosis listed by him.   

With respect to etiology, the examiner explained that "it is less likely that the current prostate disorder is secondary to the prostate infection during combat service in Vietnam or [is] otherwise related to military service."  For a rationale, the examiner explained that prostatitis is "an infection which gets resolved after being on antibiotics."  As noted, the examiner determined that the Veteran did not currently experience prostatitis, and with respect to BPH, he concluded that it is an "age-related hypertrophy of the prostate."  

Essentially, the Board can conclude that the Veteran experienced a viral prostate infection during service; however, the medical evidence does not indicate that there was any such disorder present after separation from active duty.  The one assessment of "chronic prostatitis" was apparently provisional in nature, and, according to the VA examiner, as antibiotics were not needed, the Veteran did not experience an actual infectious process as would be necessary to substantiate such a diagnosis.  In considering this, and in also noting the 2007 VA examination report and private treatment records from 1999 forward, it can be concluded that the Veteran experiences BPH only, and has since the filing of his claim for service connection.   

As regards a potential nexus between BPH and the in-service episode of acute prostatitis, the Board must conclude that the medical evidence of record does not support such a connection.  Indeed, the 2012 examiner specifically noted that BPH is solely an "age-related" condition and, when considering this opinion with the fact that the Veteran was first diagnosed with BPH many years after service separation (i.e. after the Veteran had aged), it is considered a credible and probative opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In noting that "age" was the only causative factor for BPH, the VA examiner excluded consideration of any potential direct relationship between herbicide exposure (or, indeed, any other in-service factor) and the ultimate development of BPH.

Thus, the medical evidence of record establishes that the Veteran experiences an age-related BPH, that he does not have prostatitis of any kind, and that there is no nexus between prostatitis noted in service and the current prostate disorder.  

While the Veteran has not, specifically, alleged that he is entitled to presumptive service connection for his BPH as due to herbicide exposure in Vietnam (rather, the Veteran asserts that herbicide exposure led to the development of prostatitis during his active service), the RO did consider the claim under the presumptive theory of entitlement.  In this regard, the Board concedes that the Veteran had exposure to herbicides as due to his documented Vietnam service; however, as the only current prostate disability is BPH, and as such disorder is not one of the disabilities subject to presumptive service connection as due to exposure to herbicides, the claim cannot be granted on that basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The only evidence supportive of the claim are the Veteran's assertions of having experienced a prostate disability in service which he believes to be causally related to his current BPH.  The Veteran is certainly competent to report symptoms such as urinary frequency and pain which might be associated with prostate difficulties, and his allegations of having had acute prostatitis in service are corroborated.  The Veteran is not, however, competent to address something as complex in nature as the etiology of BPH (something which would require specific medical knowledge), and thus, his assertions of a nexus, without supporting medical substantiation, cannot be given significant probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In this regard, the Board does not doubt the credibility of the Veteran or the veracity of his belief that his current prostate disorder had causal origins in service.  Simply, though, the medical evidence of record-which, given the complexity of the issue involved, must be considered more probative than lay assertions to the contrary- is against a finding that current BPH is in any way related to factors associated with active service.  Indeed, such evidence establishes that the current prostate disorder is age-related and has developed in the post-service years.  As this is the case, the requirements for service connection have not been met, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection. 38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostate hypertrophy (BPH), to include as due to exposure to herbicides in the Republic of Vietnam, is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


